Fowler, S.
This is an application by the proponent of a script purporting to be the last will of the testatrix for an order-*292directing certain persons who filed objections to the probate of the script to give security for costs. While the petitioner alleges that many of the contestants are not next of kin of the testatrix, and are not therefore entitled to file objections to the probate of the script, that issue cannot be determined in this proceeding, as the application is not made to determine the right of the contestants to file objections, but to compel them to give security for any costs that may be awarded against them in the probate proceeding.
The testatrix was survived by nine first cousins; these are her nearest relatives. She was also survived by about twenty second cousins, and it is these who have filed objections to the probate of her will. The only part of her estate in which they would participate in the event of the script being denied probate is a small parcel of real estate which was purchased for ■$1,250, and the value of their interest in that would not amount to more than a few hundred dollars. 'As these contestants are nonresidents and their interest, even in the event of their being ■successful, is so small, I am of the opinion that they should give security for costs. I will therefore direct that the nonresidents mentioned and described in the notice of motion herein give security for costs in the sum of $1,000, and that all proceedings on their behalf be stayed until such security is given and duly approved.
Decreed accordingly.